Title: Cabinet Meeting. Opinion on a Proclamation Against Forces to Be Enlisted in Kentucky for the Invasion of Spanish Territory, [18–19 March 1794]
From: Treasury Department,Hamilton, Alexander
To: 



[Philadelphia, March 18–19, 1794]
By the President of the United States.

A Proclamation.
Whereas I have received information that certain persons in violation of the Laws, have presumed under colour of a foreign authority to enlist, within the state of Kentuckey, citizens of the United States, and have there assembled an armed force for the purpose of invading and plundering the territories of a nation at peace with the said United States: And Whereas such unwarrantable measures, being contrary to the Laws of nations and to the duties incumbent on every citizen of a neutral state, tend to disturb the Tranquility of the United States and to involve them in the calamities of war: And whereas it is the duty of the Executive to take care that such hostile proceedings should be suppressed [the offenders brought to justice] and all good citizens cautioned against measures likely to prove so pernicious to their country & themselves should they be seduced into similar infractions of the Laws.
Therefore, I have thought proper to issue this Proclamation, and I do hereby strictly prohibit and forbid any person or persons, not authorized by the Laws, to enlist any citizen or citizens of the United States or to levy Troops, or to collect any assemblages of persons within the United States, for the purposes aforesaid [or to proceed in the execution thereof:] & I do also admonish and require all citizens to refrain from enlisting, enrolling or assembling themselves for such unlawful purposes, [and from being in anywise concerned in aiding or abetting therein] as they tender their own welfare, inasmuch as all lawful means will be strictly [vigorously] put in Execution for securing obedience to the Laws and punishing [such dangerous & daring infractions thereof].
And I do moreover charge and require all Courts, Magistrates, Officers & ministers of Justice [& other officers whom it may concern] according to the duties of their several offices to exert the powers in them severally vested to prevent & suppress all such unlawful assemblages & proceedings, [and to bring to condign punishment those who may have been guilty thereof] as they regard the due authority of Government and the peace and Welfare of the United States.
March 19. 1794.
I do not think, that the proclamation ought to say, that the President forbids; because it is the law which forbids. May not the word infractions be changed to violation.
E. R.
[The president is understood to forbid in the name of the law and may therefore with propriety do it. But as this form of expression may be liable to cavil it may be adviseable to vary it if it can be done without losing the requisite energy. Some additions are suggested for consideration.]

AH
Approved H Knox

